      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 1 of 49




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HUMPHRIES,                            :
                                             :
                 Plaintiff                   :      No.   4:20-cv-00064-MWB
     v                                       :
                                             :      (The Honorable Matthew W.
THE PENNSYLVANIA STATE                       :       Brann)
UNIVERSITY; JAMES FRANKLIN;                  :
and DAMION BARBER                            :
                                             :
                 Defendants                  :
                                             :

 PLAINTIFF’S BRIEF IN SUPPORT OF OPPOSITION TO DEFENDANTS
 THE PENNSYLVANIA STATE UNIVERSITY AND JAMES FRANKLIN’S
 MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT
        PURSUANT TO RULE 12(b)(6), FEDERAL RULES OF
                       CIVIL PROCEDURE


                          By:   /s/ Steven F. Marino
                                Steven F. Marino, Esquire
                                PA Attorney I.D. No. 53034
                                Joseph Auddino, Esquire
                                PA Attorney I.D. No. 316752
                                MARINO ASSOCIATES
                                301 Wharton Street
                                Philadelphia, PA 19147
                                Telephone: (215) 462-3200
                                Telecopier: (215) 462-4763
                                smarino@marinoassociates.net
                                jauddino@marinoassociates.net

Dated: December 4, 2020         Attorneys for Plaintiff
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 2 of 49




                                    TABLE OF CONTENTS

Table of Contents ............................................................................................. i

Table of Citations......................................................................................... ii-v

I.       STATEMENT OF PROCEDURAL HISTORY .................................. 1

II.      STATEMENT OF RELEVANT FACTS ............................................ 2

III.     ARGUMENT PRESENTED ......................................................... 12-42

         A.         The Plaintiff’s Pleading Gives Rise to A Plausible
                    Title IX Violation Claim Against the University ................ 2-15
         B.       The Plaintiff’s Pleading Gives Rise to A Plausible Negligence
                  Per Se Theory of Liability Against the University ............. 16-20
         C.       The Plaintiff’s Pleading Gives Rise to A Plausible Negligence
                  Theory of Liability Against the Penn State Defendants ..... 21-37
         D.       The Plaintiff’s Pleading Gives Rise to A Plausible Negligent
                  Infliction of Emotional Distress Theory of Liability Against the
                  Penn State Defendants......................................................... 37-42


IV.      CONCLUSION .................................................................................. 42

Certification of Compliance

Certificate of Service

Proposed Order




                                                        i
    Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 3 of 49




                                   TABLE OF CITATIONS

Cases                                                                                 Page
Althaus v. Cohen,
      562 Pa. 547, 756 A.2d 1166 (2000) ................................................... 26

Bernard v. E. Stroudsburg Univ.,
     No. 3:09-CV-00525, 2014 U.S. Dist. LEXIS 115042
     (M.D. Pa. Aug. 18, 2014) .................................................................. 11

Bibby v. Coca-Cola Bottling Co.,
      260 F.3d 257, 264 (3d Cir. 2001) ..................................................... 2, 3

Bonson v. Hanover Foods Corp.,
     451 F. Supp. 3d 345 (M.D. Pa. 2020) ................................................ 14

Bostic v. Smyrna Sch., Dist.,
      418 F.3d 355 (3d Cir. 2005) ................................................................. 9

Castleberry v. STI Grp.,
      863 F.3d 259 (3d Cir. 2017) .............................................................. 14

Cragle v. Werner Enters., Inc.,
      No. 3:07cv2132, 2010 U.S. Dist. LEXIS 23101, at *17 (M.D. Pa.
      Mar. 11, 2010) ...................................................................................... 2

Davis v. Monroe County Board of Education,
      526 U.S. 629, 119 S. Ct. 1661, 143 L.Ed.2d 839 (1999) ............ 11, 14

Doe v. Brimfield Grade School,
      552 F. Supp. 2d 816, 824 (C.D. Ill. 2008) ................................... 4, 6, 7

Doe by Doe v. City of Belleville,
     119 F.3d 563 (7th Cir. 1997) ................................................................ 7

Doe v. Southeastern Greene School District,
      Civil Action No. 03-717, 2006 U.S. Dist. LEXIS 12790,
      (W.D. Pa. Mar. 24, 2006) ............................................................. 2, 3, 4




                                                     ii
    Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 4 of 49




Dittman v. UPMC,
      196 A.3d 1036 (Pa. 2018)................................................................... 26

Feeny v. Disston Manor Personal Care Home, Inc.,
     2004 PA Super 114, 849 A.2d 590, 594-595 (Pa. Super. 2004) ........ 28

Feleccia v Lackawanna College,
      215 A.3d 3 (Pa 2019)........................................................ 22, 26, 29, 39

Fitzpatrick v. Universal Tech. Inst., Inc.,
      Civil Action No. 08-1137, 2009 U.S. Dist. LEXIS 71426
      (E.D. Pa. Aug. 13, 2009) .................................................................... 24

Forrester Lincoln Mercury, Inc. v. Ford Motor Co.,
      No. 1:11-CV-1136, 2012 U.S. Dist. LEXIS 65737, at *17 (M.D. Pa.
      May 10, 2012 ...................................................................................... 20

Franklin v. Gwinnett Cty. Pub. Sch.,.
     503 U.S. 60, 112 S. Ct. 1028, 117 L.Ed.2d 208 (1992) ....................... 4

Gradel v. Inouye.,
     491 Pa. 534, 421 A.2d 674 (1980) ..................................................... 22

Hamil v. Bashline,
     481 Pa. 256, 392 A.2d 1280 (1978) ............................................. 34, 35

Harris v. Forklift Sys.,
      510 U.S. 17, 114 S. Ct. 367, 126 L.Ed.2d 295 (1993) ....................... 14

Jackson v. Birmingham Board of Education,
      544 U.S. 167, 178, 125 S. Ct. 1497, 1507, 161 L.Ed.2d 361, 374
      (2005).................................................................................................. 12

James v. Duquesne University,
     936 F. Supp. 2d 618 (W.D. Pa. 2013) .......................................... 30, 31

Kleinknecht v. Gettysburg College,
      989 F.2d 1360 (3d Cir. 1993) ........................................... 25, 26, 38, 39




                                                       iii
    Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 5 of 49




M.S. v. Susquehanna Twp. Sch. Dist.,
      No. 1:13-cv-02718, 2017 U.S. Dist. LEXIS 47916
      (M.D. Pa. Mar. 29, 2017) ............................................................. 10, 11

Montagazzi v. Crisci,,
     2010 PA Super 78, 994 A.2d 626 ....................................................... 30

Olmstead v. L. C. by Zimring,
     527 U.S. 581, 119 S. Ct. 2176, 144 L.Ed.2d 540 (1999) ..................... 4

Oncale v. Sundowner Offshore Servs., Inc.,
     523 U.S. 75, 118 S. Ct. 998, 140 L. Ed. 2d 201 (1998) ........... 2, 3, 5, 9

Powell v. Drumheller,
     539 Pa. 484, 653 A.2d 619 (1995) ..................................................... 35

Price Waterhouse v. Hopkins,
      490 U.S. 228, 104 L. Ed. 2d 268, 109 S. Ct. 1775 (1989) ............... 3, 4

R.W. v. Manzek,
      585 Pa. 335, 888 A.2d 740 (2005) ..................................................... 24

Shepherd v. Slater Steels Corp.,
     168 F.3d 998 (7th Cir. 1999) ................................................................ 3

Spence v. ESAB Grp., Inc.,
     623 F.3d 212 (3d Cir. 2010) ............................................................... 22

Straw v. Fair,
      2018 Pa. Super. 125, 187 A. 3d 966, 9995 (Pa.Super. 2018)............. 36

T.A. v. Allen (Appeal of Allen),
       447 Pa. Super. 302, 669 A.2d 360 (1995) .......................................... 30

Toney v. Chester County Hospital,
     614 Pa. 98, 36 A.3d 83 (Pa. 2011) ............................................... 39, 40

Universal Underwriters Ins. Co. v. J. Murray Co.,
     No. 4:11-CV-1851, 2013 U.S. Dist. LEXIS 184474, at *16
     (M.D. Pa. Oct. 28, 2013) .................................................................... 20

                                                 iv
    Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 6 of 49




Walters v. UPMC Presbyterian Shadyside,
      646 Pa. 746, 187 A.3d 214 (2018) ..................................................... 24

Weston v. Pennsylvania Dep't. of Corrections,
     Civil Action No. 98-3899, 2001 U.S. Dist. LEXIS 19185
     (E.D. Pa. Nov. 20, 2001) ...................................................................... 3

Statutes
Title IX of the Education Amendments of 1972,
       20 USCA §1681, et seq. ..................... 2, 4, 9, 11, 12, 14, 20, 21, 23, 32

The Timothy J. Piazza the Antihazing Law,
      18 Pa.C.SA. § 2802 ...................................................................... 17, 19

The Timothy J. Piazza the Antihazing Law,
      18 Pa.C.SA. § 2804 ............................................................................ 20


The Timothy J. Piazza the Antihazing Law,
      18 Pa.C.SA. § 2805 ............................................................................ 20

Federal Rules of Civil Procedure
Fed. R.Civ. P. 8(d) ........................................................................................ 20
Fed. R.Civ. P. 12(b)(6) ............................................................................. 1, 45


Restatements
Restatement (Second) of Torts, § 314A ................................ 29, 30, 31 32, 34
Restatement (Second) of Torts, § 317 .......................................................... 24
Restatement (Second) of Torts, § 323 .............................................. 22, 25, 35




                                                      v
       Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 7 of 49




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HUMPHRIES,                              :
                                               :
                    Plaintiff                  :     No.    4:20-cv-00064-MWB
       v                                       :
                                               :     (The Honorable Matthew W.
THE PENNSYLVANIA STATE                         :      Brann)
UNIVERSITY; JAMES FRANKLIN;                    :
and DAMION BARBER                              :
                                               :
                    Defendants                 :
                                               :

         PLAINTIFF’S BRIEF IN SUPPORT OF OPPOSITION TO
      DEFENDANTS THE PENNSYLVANIA STATE UNIVERSITY AND
     JAMES FRANKLIN’S MOTION TO DISMISS PLAINTIFF’S THIRD
     AMENDED COMPLAINT PURSUANT TO RULE 12(b)(6), FEDERAL
                  RULES OF CIVIL PROCEDURE

I.     STATEMENT OF PROCEDURAL HISTORY

       On January 13, 2020, the plaintiff initiated an action against defendants by the

filing of a Complaint. Upon leave of Court, on October 16, 2020, the plaintiff filed a

Third Amended Complaint [hereinafter “TAC”]. On November 13, 2020, the plaintiff

was electronically served a copy of the defendants The Pennsylvania State University

and James Franklin’s Motion to Dismiss Plaintiff’s pleading pursuant to Rule

12(b)(6), Federal Rules of Civil Procedure. Plaintiff’s instant response follows.
       Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 8 of 49




II.    STATEMENT OF RELEVANT FACTS

       The instant action is brought to recover damages and losses suffered by the

plaintiff Isaiah Humphries as a result of having been sexually harassed, hazed, and

assaulted by teammates on the Penn State football team while members of the Penn

State football program coaching staff stood idle taking no effective action to protect

him from the prohibited conduct and then retaliated against him upon receiving his

complaints of the misconduct.



III.   ARGUMENT PRESENTED

       A.    THE PLAINTIFF’S PLEADING GIVES RISE TO A PLAUSIBLE
             TITLE IX VIOLATION CLAIM AGAINST THE UNIVERSITY

             1.    Student-on-Student Same-Sex Harassment – Gender Based
                   Stereotyping

             It is well established that Title IX protects against same-sex

discrimination.1 It is equally well established that the Third Circuit has recognized

claims of same-sex gender based harassment predicated upon behavior that the

harasser acted to punish the victim because the victim did not conform to a gender




1 Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 118 S. Ct. 998, 140 L. Ed.
2d 201 (1998); Doe v Southeastern Greene School District, 2006 U.S. Dist. LEXIS
12790 (USDCWDPA 2006); Bibby v. Coca-Cola Bottling Co., 260 F.3d 257, 264 (3d
Cir. 2001); Cragle v. Werner Enters., Inc., No. 3:07cv2132, 2010 U.S. Dist. LEXIS
23101, at *17 (M.D. Pa. Mar. 11, 2010)

                                          2
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 9 of 49




stereotype.2 There exists no singular means of establishing the discriminatory aspect

of sexual harassment.3 The Oncale court instructed that same-sex harassment is

actionable if it is established that: (1) the harasser was motivated by sexual desire; (2)

the harasser was motivated by hostility toward the presence of a specific gender; or (3)

the conduct demonstrates differential treatment of males and females.4 The Third

Circuit Court in Bibby instructed that same-sex harassment is actionable if it is

established that: (1) the harasser was motivated by sexual desire; (2) the harasser was

expressing a general hostility to the presence of one sex in the workplace, or (3) the

harasser was acting to punish the victim's non-compliance with gender stereotypes.5

Evaluating the existence of same-sex harassment courts have held that so long as the

plaintiff demonstrates in some manner that he would not have been treated in the same

way had he been a woman, he has proven sex discrimination.6 Harassment predicated

upon stereotypical notions about how men and women should appear and behave


2 Bibby v. Coca-Cola Bottling Co., 260 F.3d 257, 264 (3d Cir. 2001); Weston v. Pa.
Dep't. of Corr., CIVIL ACTION NO. 98-3899, 2001 U.S. Dist. LEXIS 19185, at *18
n.7 (E.D. Pa. Nov. 20, 2001); Price Waterhouse v. Hopkins, 490 U.S. 228, 104 L. Ed.
2d 268, 109 S. Ct. 1775 (1989)
3 Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 118 S. Ct. 998, 140 L. Ed.
2d 201 (1998) [the Oncale Court
4 Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 80-81, 118 S. Ct. 998, 1002,
140 L.Ed.2d 201, 207-08 (1998)
5 Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d 257, 264 (3d Cir. 2001); Doe v.
Se. Greene Sch. Dist., Civil Action No. 03-717, 2006 U.S. Dist. LEXIS 12790, at *18
(W.D. Pa. Mar. 24, 2006)
6 Shepherd v. Slater Steels Corp., 168 F.3d 998, 1009 (7th Cir. 1999);
Doe v. Brimfield Grade Sch., 552 F. Supp. 2d 816, 823 (C.D. Ill. 2008)

                                            3
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 10 of 49




reasonably suggests that it can be attributed to sex and establishes the link which Title

IX requires.7

                2.    The Plaintiff Was Discriminated Against Because of His
                      Gender

                      (i)   The Plaintiff Was Targeted for Perceived Weakness
                            and Lack of Stereotypical Toughness

                      Paragraphs 117 – 138 of the TAC define the distinction of the

physical characteristics and persona portrayed by the plaintiff and his aggressors. The

TAC permits the reasonable inference the plaintiff presented as elegant, dignified, and

perceived of high social class. Paragraphs 140 – 160 of the TAC describe the manner

in which the plaintiff was victimized, when read in conjunction permit the reasonable

inference the plaintiff’s aggressors embraced a crude, vulgar, angry, gangster, thug-

like persona and massively oversized the plaintiff.          The paragraphs describe

misconduct, inclusive of:

      •         “I going to make you my bitch”;

      •         “I am going to fuck you”;

      •         “I am going to Sandusky you”;

7 Price Waterhouse v. Hopkins, 490 U.S. 228, 109 S. Ct. 1775, 104 L. Ed. 2d 268
(1989); [Courts, including the United States Supreme Court, have looked at Title VII
 interpretations of discrimination when considering Title IX See Olmstead v. L.C. ex
rel. Zimring, 527 U.S. 581, 119 S. Ct. 2176, 144 L. Ed. 2d 540 (1999); Franklin v.
Gwinnett County Public Schools, 503 U.S. 60, 75, 112 S. Ct. 1028, 117 L. Ed. 2d 208
(1992); Doe v. Se. Greene Sch. Dist., Civil Action No. 03-717, 2006 U.S. Dist.
LEXIS        12790,       at     *12     (W.D.      Pa.      Mar.    24,      2006)


                                            4
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 11 of 49




      •      “This is Jerry”;

      •     While restraining the plaintiff:

            o      simulating a humping action;

            o      placing genitals near or on his face;

            o      stroking their genitalia simulating the action of ejaculation;

            o      placing their penis on and between the buttocks of the plaintiff;

            o      grabbing the plaintiff’s genitalia;

            o      taking the clothes of plaintiff;

            o      intimidating and threaten the plaintiff with bodily harm

      Exercising common sense and the appropriate sensitivity to social context, as

the United State Supreme Court in Oncale instructs,8 this Court may distinguish

between teasing or roughhousing among members of the same-sex and conduct

designed to punish for perceived weakness for failing to conform to gender-based

stereotype which a reasonable person would find abusive. Other courts, considering

similar factual settings, demonstrating substantially less offensive abuse, have

determined claims actionable upon a gender-stereotyping theory.

      In Doe v Southeastern Green School District,9 the court determined a gender-


8 Oncale, 523 U.S. at 82
9 Doe v Southeastern Green School District, Civil Action No. 03-717, 2006 U.S. Dist.
LEXIS 12790, at *21-22 (W.D. Pa March 24, 2006)


                                          5
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 12 of 49




stereotyping claim actionable upon facts that the plaintiff was mistreated by same sex

classmates with behavior which included:

      •      Calling the plaintiff a faggot;

      •      Teasing the plaintiff by something called the “gay dance”;

      •      Asking the plaintiff for "blow jobs";

      •      Pretending to masturbate in front of the plaintiff;

      •      Masturbating in front of the plaintiff;

      •      Exposing themselves to the plaintiff;

      •      Sexually touching the plaintiff;

      •      Jabbing the plaintiff in the buttocks with a pencil;

      •      An offender putting a hand down his own pants and rubbing his hand in
             the plaintiff's face;

      •      Confronting the plaintiff for “wanting ass instead of pussy";

      •      Upon report one teacher stating that if the plaintiff would be more manly
             and stand up to his aggressors then maybe they would not pick on him.

      In Doe v Brimfield Grade School,10 the court determined a gender-stereotyping

claim actionable upon of an ongoing practice of male student-athletes grabbing,

twisting, and hitting each other in the testicles in the locker-room, known as "sac

stabbing, of which the plaintiff was targeted.




10 Doe v. Brimfield Grade Sch., 552 F. Supp. 2d 816, 823 (C.D. Ill. 2008)

                                           6
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 13 of 49




      In Doe v City of Belleville 11 the court determined a gender-stereotyping claim

actionable upon facts that the plaintiff was mistreated by a same sex coworker, a

former marine and imposing figure, with behavior which included:

      •     Referring to the plaintiff as the fag or queer because he wore an earring;

      •     Urging the plaintiff to go back to San Francisco with the rest of the
            queers;

      •     Repeatedly asking the plaintiff if he was a girl or a boy;

      •     Calling the plaintiff his bitch;

      •     Threatening to take the plaintiff out to the woods and get him up the ass;

      •     Grabbing the plaintiff by the testicles and, having done so, announced to
            the assemblage of coworkers present, "Well, I guess he's a guy”.

      It is plausible the abuse suffered by the plaintiff falls within the third example

provided by the Third Circuit Court of Appeals in Bibby, that is, the plaintiff was

targeted and punished by abusers because of the perception that he was weak and he

did not conform to a dominant male gender stereotype.




11 Doe by Doe v. City of Belleville, 119 F.3d 563, 566 (7th Cir. 1997) [vacated and
remanded on other grounds]


                                           7
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 14 of 49




                    (ii)   Stereotypical Perception the Plaintiff Was Not
                           Masculine Enough to Either Accept the Abuse Without
                           Complaint or Stop the Abuse Himself

                    Paragraph 172 of the TAC pleads that upon notice of the abuse

Coach Timothy Banks stated to plaintiff “just to be ready in the classroom and in the

field tomorrow and with no more drama”. Paragraph 180 of the TAC pleads that

upon notice of the abuse Coach Dwight Gault stated to plaintiff “that boys will be

boys” and “man up”. Paragraphs 85, 86, 87 and 197-203 (misnumbered 185 – 191)

of the TAC permits the reasonable inference defendant Franklin’s expectation that the

plaintiff display machismo and qualities of traditional masculinity, respond to physical

aggression by fist-fighting. Paragraph 204 (misnumbered 192) of the TAC permits

the reasonable inference defendant Franklin retaliated against the plaintiff for

defending himself by brandishing a knife and not fist-fighting Micah Parsons man-to-

man. The allegations of the TAC detail the University expected the plaintiff to toughen

up, stop acting like a “girl”, stand up and fist-fight to defend himself, and not run to

authority. The TAC details the harassment was allowed to continue upon the

stereotypical perception that the plaintiff was not masculine enough presumably to

either accept the abuse without complaint or stop the abuse by himself. The

University does not even attempt to address, let alone explain adequately, how the

abuse suffered by the plaintiff does not fall within the third example provided by the




                                           8
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 15 of 49




Oncale Court, that is the conduct of the University demonstrated differential treatment

of males and females. It is reasonably certain to infer that the University would not

expect female members of its student-body who are being victimized by sexual

harassment to man up, protect themselves against the massively strong harassing

predators, not report the sexual harassment to authorities, or worse, accept the abuse

without complaint. It is plausible the abuse suffered by the plaintiff falls within the

third example provided by the United States Supreme Court in Oncale, defining

actionable harassment as differential treatment between males and females.


             3.     The Plaintiff Placed the University on Actual Notice

             The University contends the pleading fails upon a basis that it does not

assert facts about the exact context of the information relayed by the plaintiff to Coach

Franklin and other coaches when improper behavior was reported. An educational

institution has "actual notice," sometimes called "actual knowledge" of discrimination

within the meaning of Title IX if an appropriate person at the institution has

knowledge of facts sufficiently indicating substantial danger to a student so that the

institution can reasonably be said to be aware of the danger. 12 An appropriate person

has been defined as an official who, at a minimum, had authority to address the




12 Bostic v. Smyrna Sch. Dist., 418 F.3d 355, 360 (3d Cir. 2005)

                                           9
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 16 of 49




alleged harassment and to institute corrective measures on the school's behalf, had

actual knowledge of the alleged sexual harassment, but failed to adequately respond.13

      Paragraphs 171-181 (paragraph 181 misnumbered as 176) of the TAC defines

the dates and times which the plaintiff and his father reported that the plaintiff was

being victimized, their attempt to impress upon the University the seriousness of the

abuse, and the witnessing and acknowledging of the abuse by staff members of the

Penn State Football program. The TAC details that the plaintiff and his father

reported the improper abusive behavior on the following days:

      •      April 8, 2018
      •      April 10, 2018
      •      May 23, 2018
      •      June 14, 2018
      •      June 16, 2018
      •      June 18, 2018

      The TAC details that on June 14, 2018, coaching staff witnessed the plaintiff

being subjected to harassment by teammates. The TAC details that August 2018,

coach Terry Smith acknowledged to the plaintiff’s father that he was aware the

plaintiff was being targeted and harassed by teammates and was concerned the

plaintiff was having suicidal ideation. The TAC permits the reasonable inference that

members of the coaching staff each were appropriate persons within the meaning of




13 M.S. v. Susquehanna Twp. Sch. Dist., No. 1:13-cv-02718, 2017 U.S. Dist. LEXIS
47916, at *20-21 (M.D. Pa. Mar. 29, 2017)

                                         10
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 17 of 49




Title IX. The TAC permits the determination the University had knowledge of facts

sufficient to reasonably state if was aware of the existence of the danger.


             4.      The University Defendant Was Deliberately Indifferent to The
                     Discrimination

             To be "deliberately indifferent" within the meaning of Title IX, the

funding recipients’ response to the harassment, or lack of response, must have been

clearly unreasonable in light of the known circumstances.14 This standard requires

that the official disregard a known or obvious consequence of his action or inaction.

Appropriate remedial action necessarily depends on the particular facts of the case —

the severity and persistence of the harassment, and the effectiveness of any initial

remedial steps.15

      Paragraphs 171-180; 184-189 (misnumbered 182-187); 197, 203, and 204

(misnumbered 185, 191 and 192) of the TAC plead, despite the University having

been sufficiently placed on notice of severe and persistence abuse, and the likelihood

that the harassment would continue, not only did the University fail to take effective

corrective action to protect the plaintiff, the University retaliated against the plaintiff


14 M.S. v. Susquehanna Twp. Sch. Dist., No. 1:13-cv-02718, 2017 U.S. Dist. LEXIS
47916, at *21 (M.D. Pa. Mar. 29, 2017); Bernard v. E. Stroudsburg Univ., No. 3:09-
CV-00525, 2014 U.S. Dist. LEXIS 115042, at *9 (M.D. Pa. Aug. 18, 2014) [citing
Davis Next Friend LaShona D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 648-649,
119 S.Ct. 1661, 143 L. Ed. 2d 839 (1999)]
15 Bernard v. E. Stroudsburg Univ., No. 3:09-CV-00525, 2014 U.S. Dist. LEXIS
115042, at *9 (M.D. Pa. Aug. 18, 2014)

                                            11
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 18 of 49




for complaining about and reporting the abusive improper conduct.16 Paragraph 205

(misnumbered 193) of the TAC pleads the University placed Micah Parsons on

conduct probation for harassing the plaintiff. The TAC permits the reasonable

inference that the placing of Micah Parsons on probation proved useless, and

completely ineffective to protect the plaintiff against the ongoing abusive behavior of

Micah Parsons and other teammates. The TAC permits the reasonable inference the

University took no corrective action against other abusive teammates.17

Demonstrating deliberate indifference to the plaintiff’s reporting of the abusive

behavior, the TAC pleads facts representing a response from the University which

includes:

             •      “Just to be ready in the classroom and in the field tomorrow and
                    with no more drama”;

             •      “Boys will be boys”;

             •       “Man up”;

             •       “You should have just gotten your ass beat and not pulled a
                    knife”;

16 Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 178, 125 S. Ct. 1497, 1507,
161 L.Ed.2d 361, 374 (2005) [A private right of action under Title IX encompasses
suits grounded on the retaliatory behavior of a University, reasoning that retaliation
falls within the statute's prohibition of intentional discrimination on the basis of sex]
17 Paragraphs 216-218 (misnumbered 204 – 206) of the Complaint assert that
defendant Damion Barber was prosecuted as a result of having subjected the plaintiff
and others to gender-based harassment and hazing prohibited misconduct and
determined to have violated the University’s Student Code of Conduct but the action
took place long after the plaintiff surrendered his scholarship and separated himself
from Penn State and was not a corrective measure taken to protect the plaintiff.

                                           12
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 19 of 49




             •         Retaliated against the plaintiff by:

                       o      Requiring the plaintiff to participate in practice drills
                              designed to ensure the plaintiff’s failure;

                       o      Requiring the plaintiff to participate additional work-outs
                              dubbed “dawn patrol”;

                       o      Penn State football team’s academic advisor subjected the
                              plaintiff to irrational and inappropriate censure;

                       o      Denied the plaintiff necessary medical accommodations to
                              manage diagnosed conditions of anxiety and narcolepsy;

                       o      Threatened to remove the plaintiff from the football
                              program with a medical retirement excuse;

                       o      Acquiesced to teammates instilling anxiety, fear, and panic
                              in the plaintiff;

                       o      Provided negative reviews of the plaintiff to prospective
                              colleges

      The TAC permits the reasonable inference the University’s response to

the harassment is clearly unreasonable in light of the known circumstances.


             5.        The Discrimination Was Severe and Pervasive

             The Third Circuit Court of Appeals applies a Title VII analysis to a

determination     of       whether   the   harassment    was   severe   and    pervasive

for Title IX purposes.18 Courts look to the totality of the circumstances in deciding



18 Young v. Smith, No. 3:07-cv-00854, 2016 U.S. Dist. LEXIS 83361, at *13-14
(M.D. Pa. June 28, 2016)

                                             13
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 20 of 49




whether alleged discriminatory conduct is severe or pervasive.19 In doing so, courts

consider the discriminatory conduct's: (i) frequency; (ii) severity; (iii) whether it is

physically threatening or humiliating, or a mere offensive utterance; and (iv) whether

it unreasonably denies its victims the equal access to education that Title IX is

designed to protect.20 Damages are not available for simple acts of teasing and name-

calling among school children, even where these comments target differences in

gender. Rather, in the context of student-on-student harassment damages are available

only where the behavior is so severe, pervasive, and objectively offensive that it

denies its victims the equal access to education that Title IX is designed to protect.21

      Paragraphs 140 – 160 of the TAC describe the manner and frequency in which

the plaintiff was victimized. The paragraphs provide that the harassment occurred on

average of two (2) – three (3) times per week spanning the prolonger period of time

from the beginning February 18, 2018 and continuing until November 28, 2018. The

paragraphs provide that the harassment was vulgar, abusive, physically threatening,

humiliating, and instilled anxiety, fear, and panic in the plaintiff. Paragraph 181


19 Bonson v. Hanover Foods Corp., 451 F. Supp. 3d 345, 355 (M.D. Pa. 2020);
Castleberry v. STI Group, 863 F.3d 259, 264 (3d Cir. 2017); Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 126 L. Ed. 2d 295, (1993)
20 Bonson v. Hanover Foods Corp., 451 F. Supp. 3d 345, 355 (M.D. Pa. 2020);
Castleberry v. STI Group, 863 F.3d 259, 264 (3d Cir. 2017); Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 126 L. Ed. 2d 295, (1993)
21 Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 652, 119 S. Ct. 1661, 1675, 143
L.Ed.2d 839, 859 (1999)


                                          14
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 21 of 49




(misnumbered 176) of the TAC details that in August 2018, Coach Smith had concern

that the plaintiff had suicidal ideation as a result of being abuse by teammates.

Paragraphs (182, 236, 237, and 238 (misnumbered 177, 224, 225 and 226) of the TAC

state that as result of the University’s deliberate indifference to the abuse the plaintiff

surrendered his athletic scholarship and transferred to the University of California.

Paragraph 239 (misnumbered 227) of the TAC details that as result of University’s

indifference the plaintiff suffered: physical pain; hair loss; discomfort; trauma;

humiliation; embarrassment; emotional distress; sleeplessness; anxiety; inability to

perform simple activities of daily living, and depression. Paragraph 240 (misnumbered

228) of the TAC asserts that as a result of University’s indifference the plaintiff

underwent medical treatment. Paragraph 243 (misnumbered 231) of the TAC asserts

that as a result of University’s indifference the plaintiff suffered a loss of life's

pleasures. Paragraphs 339 – 342 (misnumbered 327 - 330) of the TAC assert that as a

result of the University’s indifference the plaintiff suffered fear, anxiety, panic

emotional trauma, emotional distress, grief, and fright, illness and bodily harm. The

TAC permits the reasonable inference the harassment was so severe, pervasive, and

objectively offensive that it can be said to have deprive the plaintiff of access to the

educational opportunities or benefits provided by the University.




                                            15
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 22 of 49




      B.     THE PLAINTIFF’S PLEADING GIVES RISE TO A PLAUSIBLE
             NEGLIGENCE PER SE THEORY OF LIABILITY AGAINST THE
             UNIVERSITY

             1.     On October 2, 2020, This Court Ruled That the Timothy J.
                    Piazza Antihazing Law Imposed A Statutory Duty Upon
                    University

             The University contends that the Timothy J. Piazza Antihazing Law does

not impose a statutory duty upon the University. On October 2, 2020, this Court

entered a twenty-nine (29) page Memorandum Opinion.22 On page fifteen (15) of its

October 2, 2020, Memorandum Opinion this Court instructed “Plaintiff has sated a

claim for negligence per se against Penn State under the Piazza Antihazing Law”.23

The October 2, 2020, ruling of this Court belies any contention of the University that

the Timothy J. Piazza Antihazing Law does not impose a statutory duty upon it.



             2.     Plaintiff’s Negligence Per Se Theory of Liability Is not Limited
                    in Its Scope to Include Only The “Initiating” Portion of The
                    Definition of Hazing as Defined by The Piazza Antihazing
                    Law

             The University contends that the TAC fails to plead sufficient facts to

establish that University owed a duty and breached such a duty arising from

“initiating” hazing misconduct behavior, arguing, essentially, that the scope of the

plaintiff’s negligence per se theory of liability is limited in its breath and excludes


22 Doc. 56
23 Doc 56 p. 15-16

                                          16
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 23 of 49




hazing misconduct defined by the Piazza Antihazing Law which includes improper

behavior continuing after the student’s initiation, admission and affiliation into or with

the organization. The term “hazing” is defined by Section 2802 of the Piazza

Antihazing Law, 18 Pa.C.S.A. §2802.

      The prohibited misconduct of “hazing” as defined by the Piazza Antihazing

Law is not limited, as the University suggests, to initiation, nor does the TAC plead a

claim of negligence per se limiting it to such. The Piazza Antihazing Law defines the

term “hazing” broadly to contemplate behavior encompassing not only initiating,

admitting or affiliating a student into or with an organization, but also behavior which

continues after the student’s initiation, admission and affiliation into or with the

organization. The TAC places the University squarely on notice of the plaintiff’s

claim that the University violated the duty of care imposed upon it pursuant to the

Piazza Antihazing Law to restrain itself from: (1) creating a situation and environment

which tolerated the prohibited misconduct of hazing; (2) operating under a custom and

practice which acquiesced to the prohibited misconduct of hazing; (3) promoting the

prohibited misconduct of hazing; and (4) retaliating against the plaintiff upon learning

that the plaintiff reported that he was being subjected to the prohibited misconduct of

hazing. No facts plead in the TAC would suggest in anyway that Count II of the

pleading is to be afforded the limited breath of scope as suggested by University.




                                           17
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 24 of 49




             3.     Plaintiff Pleads Facts Sufficient to Demonstrate Prohibited
                    Conduct Occurred During the Relevant Period Between
                    November 18, 2018, and November 28, 2019

             Paragraph 141 of the TAC asserts the plaintiff participated in the Penn

State football team’s training regiment as directed by the coaching staff. Paragraph

142 of the TAC asserts the plaintiff’s participation in the training regiment placed him

in direct contact with abusive teammates. Paragraphs 143 – 161 of the TAC describe

that the misconduct took place in the Lasch Building and other locations on the

college campus, occurring on average of two (2) – three (3) times per week beginning

February 18, 2018 and continuing until November 28, 2018. Paragraphs 162- 165 of

the TAC describing specific instances of abuse occurring February 18, 2018; March

26, 2018; March 29, 2018; and June 14, 2018 are not exclusive of the balance of the

pleading as the argument of the University seems to suggest. The specific dates of the

instances of abuse plead in those paragraphs simply describe occurrences which the

plaintiff has evidence which confirms his recollection of the dates, times, and

locations of those episodes. Drawing upon common sense and human experience, the

TAC affords the inference that recruited scholarship Penn State Division I athletes,

such as the plaintiff and abusive teammates, are required to participate in a daily

training regiment which demands appearance in the training facility, physical therapy

room, weight room, training table, football field, locker room, and showers, all which

result in the plaintiff remaining in the presence of the abusive teammates for extend



                                          18
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 25 of 49




periods of time. The pleading affords the reasonable inference that between the dates

of November 18, 2018, and November 28, 2018, the plaintiff remained on campus and

fully participated in all football practices and related events, appeared in training

facility, physical therapy room, weight room, training table, football field, football

locker room, and showers, was in direct contact with his aggressors, and the

University had taken no effective corrective action to prevent or to protect him against

the abusive harassment.


             4.     Plaintiff Need Not Plead Facts Describing Whether or How
                    the Hazing Was A Requirement to Be on The Team

             To prevail on negligence per se claim asserted against an organization or

University predicated upon the Piazza Antihazing Law the plaintiff need not isolate

the claim to “initiation” improper hazing misconduct.24 The Piazza Antihazing Law

protects against a course of improper hazing misconduct relating the continuing or

enhancing a student’s membership or status in an organization. The statute does not

limit improper hazing misconduct to behavior isolated to “initiation” as the University

seems to contend.25 It is plausible that the improper hazing conduct was part of a

discipline which established a hierarchy of status among the team members and the

University tolerated and acquiesced to the prohibited misconduct of hazing.



24 Timothy J. Piazza Antihazing Law, 18 Pa.C.S.A. § 2802 [relating to the definition
of Hazing]

                                          19
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 26 of 49




             5.     The Plaintiff’s Advancement of An Alternative Theory Is Not
                    Fatal to The Plaintiff’s Negligence Per Se Claim

             The University seems to contend that plaintiff’s pleading of the alternate

theory of recovery pursuant to the provisions of Title IX set forth in Count I of the

TAC, is fatal to the plaintiff’s negligence per se claim set forth in Count II of the

TAC. Pursuant to Rule 8(d), Federal Civil Procedure, a plaintiff is permitted, and in

fact encouraged, to plead relief under alternative theories.26 Pleadings

under alternative theories may be plausible, and thus sufficient to withstand a motion

to dismiss, even if one or both theories of recovery both ultimately fail, either because

the ultimate fact-finder is unconvinced that either theory has been proven or because

the proof of one theory necessarily excludes recovery under the alternative theory.27

Such alternative pleadings are common, encouraged, and employed as a matter of

general practice in modern civil litigation.28 The argument of the University that the

plaintiff’s Title IX claim set forth in Count I of the TAC is fatal to the plaintiff’s

negligence per se claim presented in Count II of the TAC is inappropriate and should

properly be disregarded by this Court.



25 Timothy J. Piazza Antihazing Law, 18 Pa.C.S.A. § 2804 [relating to Organizational
hazing]; 18 Pa.C.S.A. § 2805 [relating to Institutional hazing]
26 Universal Underwriters Ins. Co. v. J. Murray Co., No. 4:11-CV-1851, 2013 U.S.
Dist. LEXIS 184474, at *16 (M.D. Pa. Oct. 28, 2013)
27 Forrester Lincoln Mercury, Inc. v. Ford Motor Co., No. 1:11-CV-1136, 2012 U.S.
Dist. LEXIS 65737, at *17 (M.D. Pa. May 10, 2012)
28 Id.

                                           20
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 27 of 49




      C.     THE PLAINTIFF’S PLEADING GIVES RISE TO A PLAUSIBLE
             NEGLIGENCE THEORY OF LIABILITY AGAINST THE PENN
             STATE DEFENDANTS

             1.     The University’s Statutory Duty of Care

             The Penn State defendants argue that the provisions of the Piazza

Antihazing Law do not impose a duty upon the University and on October 2, 2020,

this Court instructed that the plaintiff need not and should not raise the issue of

whether the provisions of the Piazza Antihazing Law imposes a duty upon the

University.29 The Penn State defendants misstate the October 2, 2020, ruling of this

Court and the plaintiff defers to the same.30


             2.     The Penn State Defendants’ Contractual Duty of Care

             Paragraphs 89 – 109 of the TAC and attached exhibits detail the pre-

enrollment promises made to the plaintiff by the Penn State defendants that they

would protect him if he selected Penn State as his college destination [see recruiting

posters portraying the plaintiff’s image attached hereto and marked Exhibit 1].

Paragraphs 111 – 113 of the TAC assert that relying upon those promises the accepted

the athletic scholarship offered to him by the University. Paragraphs 115 and 116 of

the TAC detail post-enrollment promises made to the plaintiff by the Penn State

defendants to protect him which the plaintiff relied upon to his detriment. The


29 Doc. 63 p. 10
30 Doc. 56 p. 15-16

                                          21
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 28 of 49




pleading affords the reasonable inference the Penn State defendants promised the

plaintiff to take reasonable measures to protect him from abusive misconduct and the

plaintiff relied upon those promises to his detriment.


             3.    The Penn State Defendants’ Assumed Duty of Care

             Pennsylvania courts have adopted the Restatement (Second) of Torts

§323 (1965), as the law of Pennsylvania.31 Paragraphs 191-205 (misnumbered 179 –

193) of the TAC demonstrate the University undertook to place Micah Parsons on

conduct probation to protect the plaintiff from his abusive misconduct. Paragraphs

272-273 (misnumbered 260 – 261) of the TAC demonstrate the Penn State defendants

undertook a duty to control football players Damion Barber, Micah Parsons, Yetur

Gross-Matos, and Jesse Luketa to conform their behavior to the Student Code of

Conduct and Administrative Policies which prohibited victimizing the plaintiff with

abusive misconduct. Paragraphs 274 – 289 (misnumbered 262 – 277) of the TAC

demonstrate the Penn State defendants undertook a duty to ensure that its employees

conformed their behavior to the University Administrative Policies which protect


31 Feleccia v. Lackawanna Coll., 215 A.3d 3, 14 (Pa. 2019) [citing Gradel v. Inouye,
491 Pa. 534, 421 A.2d 674, 677-78 (Pa. 1980) ("Section 323(a) of the Restatement of
Torts has been part of the law of Pennsylvania for many years.")]; Spence v. ESAB
Grp. Inc., 623 F.3d 212, 217 (3d Cir. 2010) [(citing Gradel v. Inouye, 491 Pa. 534,
421 A.2d 674, 677 (1980)]




                                         22
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 29 of 49




against abusive misconduct. The various administrative policies enacted by the

University implicate the terms and conditions of employment which lie at the core of

the University’s management of its employees. The TAC permits the reasonable

inference that a vital part of the University’s core mission is to provide instruction and

education which is consistent with the provisions of Title IX which bears a rational

relationship to University employee's duties.32 The concept of University controlling

the behavior of employees by imposing terms and conditions of employment codified

within administrative policies, is a very different concept than the University

assuming a duty of care to control the behavior of college students by virtue of

enacting a Student Code of Conduct.33 The difference is predicated upon the nature

of the relationship existing between the University and its employees and the

relationship existing between the University and an ordinary member of the student-

body and the corresponding distinctive levels of supervisory authority maintained by

the University over them. This Court and other Pennsylvania courts have ruled that

the University maintains a minor level of supervisory authority over the student-body

and as a result no special relationship, absent some additional evidence or other


32 The plaintiff advances the position regarding the Penn State defendants’
assumption of duty argument without intention of treading upon this prior instruction
that the plaintiff may not bring negligence per se claim premised on a defendant’s
Title IX violations.
33 The plaintiff advances the position regarding the Penn State defendants’
assumption of duty argument without intention of treading upon this prior holding that
simply enacting polices does not create new duties for entities.

                                           23
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 30 of 49




measure of institutional culpability, exists to support an assumption of duty to protect

by the University simple enactment of a code of expected conduct.34 The same is not

true of Pennsylvania courts when analyzing the context of the employer-employee,

master-servant relationship. It well recognized in Pennsylvania that the master-

servant relationship gives rise to a substantial of level of authority, control and

supervision of an employer over the employee, and in some cases creates a special

relationship requiring that the employer control his servant even when the servant is

acting outside the scope of his employment so as to prevent the servant from

conducting himself as to create an unreasonable risk of bodily harm to others.35 The

TAC permits the reasonable inference the Penn State Defendants’ affirmative conduct

gave rise to an assumed duty of care, within the framework of Restatement (Second)

of Torts §323 (1965), to protect the plaintiff from abusive behavior.




34 Doc 56 p. 18-19; Fitzpatrick v. Universal Tech. Inst., Inc., Civil Action No. 08-
1137, 2009 U.S. Dist. LEXIS 71426, at *9 (E.D. Pa. Aug. 13, 2009) [holding the
supervisory authority existing between a University and its student-body is
insufficient to give rise to an assumption of duty on the part of the University by
virtue of the University enacting a code of expected behavior]
35 Walters v. UPMC Presbyterian Shadyside, 646 Pa. 746, 776, 187 A.3d 214, 233
(2018); R.W. v. Manzek, 585 Pa. 335, 347, 888 A.2d 740, 747 (2005; Restatement
(Second) of Torts § 317

                                          24
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 31 of 49




             4.     The Penn State Defendants’ "Special Relationship" Duty of
                    Care

                     (i)   “Special Relationship” Arising by Virtue of The
                           Student-Athlete’s Status as A Member of The School’s
                           Intercollegiate Athletic Team

                    In Kleinknecht v. Gettysburg Coll., 989 F.2d 1360, 1367 (3d Cir.

1993), the Third Circuit Court of Appeals squarely addressed the issue of whether

schools owe student-athletes a duty of care by virtue of a “special relationship” arising

as a result of the student-athlete’s status as a member of the school’s intercollegiate

athletic team. The Third Circuit Court of Appeals in Kleinknecht predicted that the

Supreme Court of Pennsylvania would hold that a “special relationship” existed

between Colleges and the student-athletes sufficient to impose a duty of reasonable

care upon the College.36 This Court expressed in it’s October 2, 2020, Memorandum

opinion that the Supreme Court of Pennsylvania recently held in Lackawanna College

that Pennsylvania law does not recognize a “special relationship” existing between

colleges and student-athletes that would impose a duty of care upon the school.37 A

close reading of the Supreme Court of Pennsylvania’s discussion in Lackawanna

College reveals that the Supreme Court of Pennsylvania chose not to address the

specific issue of whether a “special relationship” arises between a College and a

student-athlete as a result of the athlete’s status as a member of the school’s


36 Kleinknecht v. Gettysburg Coll., 989 F.2d 1360, 1367
37 Doc 56 filed 10/02/20 p. 20

                                           25
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 32 of 49




intercollegiate athletic team.    In Lackawanna College the Supreme Court of

Pennsylvania declined to undertake an analysis required to announce a new common

law duty, and instead ruled that Lackawanna College’s duty of care to the student-

athlete arose in that case from the application of existing statutory and common law

duties relating to assumption of duty.38       The Supreme Court of Pennsylvania

expressed in Lackawanna College: 39

             Importantly, however, an Althaus analysis was not necessary here
             because our review reveals the present circumstances involve
             application of existing statutory and common law duties of
             care. See, e.g., Dittman v. UPMC, 196 A.3d 1036, 1038 (Pa.
             2018) (analysis of Althaus factors not required where case is one
             involving "application of an existing duty to a novel factual
             scenario").


      Notwithstanding the contentions of the Penn State defendants the holding of the

Third Circuit Court in Kleinknecht v. Gettysburg Coll., 989 F.2d 1360, 1367 (3d Cir.

1993) that a “special relationship” between a student-athlete and a College arises as a

result of student-athlete’s status as a member of school’s intercollegiate athletic team

exists and that relationship imposes a duty upon the school to act with reasonable care



38 Feleccia v. Lackawanna Coll., 215 A.3d 3, 15 (Pa. 2019) [Application of these
legal principles to the present factual scenario supports a determination that
"affirmative conduct" by appellants created a "special relationship" with and increased
risk of harm to its student athletes such that appellants had a duty to "exercise
reasonable care to protect them against an unreasonable risk of harm arising" from
that affirmative conduct.]
39 Feleccia v. Lackawanna Coll., 215 A.3d 3, 13-14 (Pa. 2019)


                                          26
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 33 of 49




to protect against foreseeable harm remains the controlling law of this Circuit. The

plaintiff encourages this Court to follow Third Circuit Court’s precedent and find

that by virtue of the plaintiff’s status as a scholarship-recruited student-athlete fully

participating in Penn State’s intercollegiate Division I football program that a special

relationship existed between the Penn State defendants and the plaintiff which

imposed a duty upon the Penn State defendants to act with reasonable care to protect

the plaintiff from the foreseeable wrongful behavior of abusive teammates.


                    (ii)     “Special Relationship” Created by Virtue of The
                             Affirmative Acts of The Penn State Defendants

                    The TAC permits the reasonable inference the Penn State

defendants undertook to operate under a policy unique to the Penn State Football

program which rules that the members of the Penn State Football team and the Penn

State defendants are to function with a special family-like-bond relationship [Exhibit

2 see video tape of a news conferenced capturing the statement of defendant Coach

Franklin https://www.youtube.com/watch?v=7tAGrW5A4Tg&feature=youtube] ;

[Exhibit 3 see Article: “Howard Eskin: Franklin 'One Of The Worst Coaches' In PSU

History”       by          Nick     Kosko dated        November          22,       2020,

https://247sports.com/Article/James-Franklin-Howard-Eskin-one-of-the-worst-

coaches-PSU-history-Penn-State-Iowa-155240110/ ]; [Exhibit 4 see Article: “Penn

State Coach James Franklin Says He Has Not Lost his players, tries to keep them



                                           27
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 34 of 49




positive”     by:     Joe      Juliano,        posted   November       24,      2020,

https://www.inquirer.com/college-sports/penn-state/penn-state-nittany-lions-college-

football-james-franklin-frustration-disappointment-staying-positive-michigan-

20201124.html]. A special family-like-bond relationship pursuant to which defendant

Franklin will defend the member players of the Penn State Football team as though

they were his “sons”. Paragraphs 69 - 80 of the TAC and attached exhibits plead and

demonstrate facts from which a reasonable inference may be drawn that the Penn

State defendants operate the Penn State Football program upon the affirmative

foundational premise that a family-like-bond relationship, characterized by deep

affection, closeness, and the expectation of protection, is demanded to exist between

the member players of the Penn State Football team and the Penn State defendants. A

relationship very different from the ordinary association which the offering and

acceptance of an athletic scholarship would create between a student and a university.

A relationship very different from the commonplace association and expectations

existing between an ordinary member of the student-body and a university. Surely,

common sense and human experience would suggest that defendant Franklin certainly

would not take it upon himself to defend the interest of the common-everyday

member of the Penn State student-body as though they were his son or daughter.

      Pennsylvania courts embrace longstanding jurisprudence holding that in

scenarios involving an actor's affirmative conduct, he is generally under a duty to



                                          28
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 35 of 49




others to exercise the care of a reasonable man to protect them against an

unreasonable risk of harm to them arising out of the act.40 In Lackawanna College the

Pennsylvania Supreme Court made a clear announcement that a University through its

affirmative conduct may create a "special relationship" with regard to football player

athletes participating in the University sanctioned football program such that the

University has a duty to exercise reasonable care to protect the athletes against an

unreasonable risk of harm arising from that affirmative conduct.41 Applying these

legal principles, the TAC permits the reasonable inference that the "affirmative

conduct" of the Penn State defendants created a "special relationship" with the

plaintiff such that they owed a duty to exercise reasonable care to protect the plaintiff

against the unreasonable risk of harm arising from the plaintiff being subjected to

prolonged abusive sexualized harassment and humiliating misconduct of offending

teammates and miserably failed to do so.


             5.     The University’s Duty of Care as A Possessor of Land

             The University does not challenge the contention it is a possessor of land,

the Penn State Lasch Building. Nor does it challenge that the actions of defendant

Franklin and members of the coaching staff may be imputed to the University, or that

the Restatement (Second) of Torts, § 314A is an accurate statement of Pennsylvania


40 Feleccia v. Lackawanna Coll., 215 A.3d 3, 14 (Pa. 2019)
41 Feleccia v. Lackawanna Coll., 215 A.3d 3, 15 (Pa. 2019)

                                           29
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 36 of 49




law. Pennsylvania courts have adopted the main text of the Restatement (Second) of

Torts §314A as the law of Pennsylvania.42 Section 314A identifies certain special

relationships that give rise to a duty to act affirmatively to aid or protect another,

including duties on common carriers, innkeepers and possessors of land.

      In support of the argument that the Restatement (Second) of Torts §314A

imposes no duty upon the University, the University cites James v Duquesne Univ.,

936 F. Supp 2d 618 (W.D. Pa. 2013). The holding in the James represents that

Duquesne University owed no duty to protect the plaintiff, a member of the Duquesne

University student-body, who, while walking on a roadway that leads to campus

dormitories, was a victim of a gun shot wound arising from the spontaneous and

unforeseeable criminal acts of non-student third parties. The James court ruled, and

properly so, no duty attaches pursuant to Restatement (Second) of Torts §314A(3)

until the possessor of land has constructive or actual notice that created a reasonable

expectation that the type of harm that befell the plaintiff would occur from the use to

which the property has been put.43      The James court reasoned the Restatement

(Second) of Torts §314A(3) imposed no duty upon Duquesne University as a result of



42 James v. Duquesne Univ., 936 F. Supp. 2d 618, 645 (W.D. Pa. 2013)T.A. v. Allen
(Appeal of Allen), 447 Pa. Super. 302, 308, 669 A.2d 360, 362-63 (1995); Montagazzi
v. Crisci, 2010 PA Super 78, ¶ 11, 994 A.2d 626, 632 (Pa.Super. 2010) [Restatement
(Second) of Torts, § 314A was adopted by the courts of Pennsylvania]


43 James   v. Duquesne Univ., 936 F. Supp. 2d 618, 646 (W.D. Pa. 2013)

                                          30
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 37 of 49




the plaintiff having not established Duquesne University knew or had reason to know

that plaintiff was at risk of physical harm at any time prior to when the shooters

decided to pull handguns and shoot plaintiff as he was walking away.44 The same

may not be said applying the principles of §314A(3) to the facts of the instant case.

Here, TAC permits the reasonable inference the University was placed on actual

notice of and had reason to know that plaintiff was at risk of harm while in the locker

room in the Lasch Building and in close proximity to the abusing teammates. The

University required the plaintiff to be present in the Lasch Building with his abusers,

at times, dates, and for the periods it commanded. The application of the Restatement

(Second) of Torts §314A to the facts here would in no way, as suggested by the

University, transform the University into the insurer of the safety and welfare of the

whole of the Penn State student-body by virtue of it owning land. To the very

contrary, the duty to protect imposed by virtue of the Restatement (Second) of Torts

§314A is select, arising only in those limited circumstances when the University

knows or has reason to know that the plaintiff is foreseeably endangered, and then

only is required to take action which is reasonable under the circumstances.45




44 James v. Duquesne Univ., 936 F. Supp. 2d 618, 646 (W.D. Pa. 2013)
45 Restatement (Second) of Torts, § 314A comment f.


                                          31
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 38 of 49




              6.     The Penn State Defendants’ Breach of Duties of Care

                     (i)    The University’s Breach

                     Paragraph 255 (a)-(p) (misnumbered 243 (a)–(p)) of the TAC read

in conjunction with the entirety of the pleading asserts the University breached a

statutory duty care owed to the plaintiff pursuant to the Piazza Antihazing Law. The

TAC permits the plausible determination that prior to November 18, 2018, the

University had actual notice that the plaintiff was being victimized with sexualized

hazing and harassment by abusive teammates, the plaintiff was victimized by abusive

teammates during the period of November 18, 2018, and November 28, 2018, and the

University breached its duty to take reasonable corrective measures to protect the

plaintiff from the harassment and sexualized hazing.             Paragraph 295 (a)–(ff)

(misnumbered 283 (a)–(ff)) of the TAC read in conjunction with the entirety of the

pleading asserts the University breached: (1) a contractual of care to protect the

plaintiff arising from promises made by defendant Franklin and other member of the

Penn State Football program coaching staff to the plaintiff; (2) an assumed a duty of

care to protect the plaintiff arising as a result of the affirmative action taken by the

University to protect the plaintiff by placing Micah Parsons on conduct probation and

ensure that the members of the football program conform their behavior to Student

Code of Conduct and the Administrative Policies of the University; (3) an assumed

duty of care to protect the plaintiff arising as a result of the affirmative action taken by



                                            32
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 39 of 49




the University to ensure its employees conform behavior to Administrative Policies of

the University; (4) an implied duty of care to protect the plaintiff arising as a result of

the “special relationship” created by virtue of the plaintiff’s status as a student-athlete

participating in the University’s intercollegiate football program; (5) an assumed

duty of care protect the plaintiff arising as a result of the affirmative action taken by

the University to create a “special relationship” with the plaintiff ; and (6) a duty of

care owed to protect the plaintiff arising from application of Section Restatement

(Second) of Torts §314A (3).


                    (ii)   Defendant James Franklin’s Breach

                    Paragraph 314 (a)-(s) (misnumbered 302 (a) –(s)) of the TAC read

in conjunction with the entirety of the pleading asserts defendant James Franklin

breached common law duties of owed to the plaintiff. The TAC permits the plausible

determination that defendant James Franklin breached: (1) a contractual duty of care

to protect the plaintiff arising from the promises he made to the plaintiff; (2) an

assumed duty of care owed to protect the plaintiff arising from by assumption as a

result of the affirmative action undertaken ensure that members of the Penn State

football team conform their behavior to the Code of Student Conduct and

Administrative Policies; (3) an assumed duty of care owed to protect the plaintiff

arising by assumption as a result of the terms and conditions of his employment set

forth in the Administrative Policies of the University; (4) an implied duty of care to

                                            33
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 40 of 49




protect the plaintiff arising as a result of the “special relationship” created by virtue of

the plaintiff’s status as a student-athlete participating in the University’s

intercollegiate football program; and (5) breached an implied or assumed duty of

care to protect the plaintiff arising as a result of the affirmative action he undertook to

create a “special relationship” with the plaintiff. The TAC offers facts from which

the reasonable inference may certainly be drawn to support a determination that the

Penn State defendants breached a duty of care owed to the plaintiff to take reasonable

measures to protect him from the abuse, harassment, and foreseeable harm of his

teammates.



              7.     Negligence of The Penn State Defendants Increased the Risk
                     of Harm Suffered by The Plaintiff

              It is well accepted in Pennsylvania that to prevail upon a claim of

negligence if a plaintiff is able to establish that the defendant breached some duty of

care owed to the plaintiff, the plaintiff must also show there exists a causal connection

between the defendant's conduct and the plaintiff's injury.46 The causal connection

referred to as proximate cause can be established by evidence that the defendant's

negligent act or failure to act was a substantial factor in bringing about the plaintiff's

harm.47 Two or more causes may contribute to and thus be the legal or proximate


46 Hamil v. Bashline, 481 Pa. 256, 392 A.2d 1280, 1284 (Pa. 1978)
47 Id.

                                            34
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 41 of 49




cause of an injury.48 The TAC permits the reasonable inference that Penn State

defendants’ breach of the duty of care owed to the plaintiff to take reasonable

measures to protect him from his abusers was a substantial factor in bring about his

harm. Notwithstanding, to survive the Penn State defendants’ challenges, the plaintiff

need only assert that the conduct of the Penn State defendants increased the risk of

harm to the plaintiff, not that their conduct was substantial factor in bringing about the

plaintiff’s harm.

      As one of his claims, the plaintiff asserts a theory of liability against the Penn

State defendants pursuant to the framework of Restatement (Second) of Torts

§323 (1965). The Pennsylvania Supreme Court noted the effect of Section 323(a) was

to relax the degree of certainty ordinarily required of a plaintiff's evidence to provide a

basis upon which a jury may find causation and required.49 Once a plaintiff has

introduced evidence that a defendant's negligent act or omission increased the risk of

harm to a person in plaintiff's position, and that the harm was in fact sustained, it

becomes a question for the jury whether that increased risk was a substantial factor in

producing the harm.50 In light of Hamil, although the TAC pleads facts making it

plausible that the negligence of the Penn State defendants was a substantial factor in

bringing producing the plaintiff’s injuries, he need only plead facts to support a


48 Powell v. Drumheller, 539 Pa. 484, 653 A.2d 619, 623 (Pa. 1995)
49 Hamil v. Bashline, 481 Pa. 256, 392 A.2d 1280 (Pa. 1978)
50 Hamil v. Bashline, 481 Pa. 256, 272, 392 A.2d 1280, 1288 (1978)

                                            35
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 42 of 49




determination that their negligence increased the risk of harm that the plaintiff would

suffer injury. The TAC permits the reasonable inference that the negligence of the

Penn State defendants was, at the very least, a contributing factor which increased the

risk of harm suffered by the plaintiff sufficient to overcome the Penn State

defendants’ challenge.


             8.     The Misconduct of The Plaintiff’s Abusive Teammates Was
                    Not A Superseding Intervening Cause Relieving the Penn
                    State Defendants of Liability

             It is clear in Pennsylvania that two or more causes may contribute to and

thus be the legal or proximate cause of an injury.51 To determine if an intervening

force is a superseding cause, the test is whether the intervening conduct was so

extraordinary as not to have been reasonably foreseeable. 52           To constitute a

superseding intervening event sufficient to relieve a defendant of liability, the act or

force must: (1) actively operate in producing harm to the plaintiff after the defendant's

negligent act has been committed; and (2) be so extraordinary as not to have been

reasonably foreseeable so to break the causal chain.53       To relieve the Penn State

defendants of liability predicated upon a theory that the abusive behavior of the


51 Feeny v. Disston Manor Personal Care Home, Inc., 2004 PA Super 114, 849
A.2d 590, 594-595 (Pa. Super. 2004)

52 Id.
53 Straw v. Fair, 2018 PA Super 125, 187 A.3d 966, 995 (Pa. Super. 2018)


                                           36
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 43 of 49




plaintiff’s teammates was a superseding intervening event, the sexualized hazing

misconduct behavior of the plaintiff’s teammates, by logic, must follow the Penn State

defendants’ negligent actions. The misconduct behavior of the plaintiff’s abusive

teammates occurred before the negligent behavior of the Penn State defendants and

was not so extraordinary that it could not have been reasonably foreseeable to break

the causal chain and relieve the Penn State defendants of liability. The improper

conduct of the abuse was foreseeable behavior and the very behavior which the Penn

State defendants were placed on notice of and failed to take reasonable measures to

prevent and protect the plaintiff against. The TAC permits the reasonable inference

that the Penn State defendants are not relieved from liability upon the basis that the

misconduct of the plaintiff’s teammates was a superseding intervening cause of the

plaintiff’s injuries.



       D.     THE PLAINTIFF’S PLEADING GIVES RISE TO A PLAUSIBLE
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
              THEORY OF LIABILITY AGAINST THE PENN STATE
              DEFENDANTS

              1.        Pennsylvania Law Recognizes the Existence of a “Special
                        Relationship” Between a University and Its Intercollegiate
                        Student-Athletes

              The Penn State defendants contend that the plaintiff’s negligent infliction

of emotional distress claim should be dismissed against it upon the basis that

Pennsylvania courts do not recognize the existence of a “special relationship” between

                                           37
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 44 of 49




a student-athlete and a university or a coach. As referenced in greater detail above,

the holdings of the Third Circuit Court Appeals in Kleinknecht v. Gettysburg Coll.,

989 F.2d 1360 (3d Cir. 1993) and the Pennsylvania Supreme Court in Feleccia v.

Lackawanna College, 215 A.3d 3 (Pa. 2019) suggest otherwise and have determined

that the law of this Circuit recognizes the existence of a “special relationship” between

a student-athlete participating in the school’s intercollegiate athletic team and a

university or a coach on two distinct grounds: (i) by virtue of the student-athlete’s

status as a member of the school’s intercollegiate athletic team;54 and (2) by virtue of

affirmative conduct undertaken by the school which creates the special relationship.55

The argument of the Penn State defendants that the negligent infliction of emotional

distress liability claim should be dismissed against them upon the basis that the

Pennsylvania courts have not recognized the existence of a “special relationship”

between student-athletes and Universities or a coach misconstrues the state of

Pennsylvania law.


             2.     A “Special Relationship” Existed Between the Penn State
                    Defendants and The Plaintiff

             The Penn State defendants contend that the plaintiff’s negligent infliction

of emotional distress should be dismissed against it upon the basis that the Complaint

does not sufficiently states facts demonstrating the existence of a “special


54 Kleinknecht v. Gettysburg Coll., 989 F.2d 1360, 1367

                                           38
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 45 of 49




relationship” between the Penn State defendants and the plaintiff. The TAC offers

facts from which the reasonable inference may be drawn to support a determination

that plaintiff was a scholarship-recruited-student-athlete fully participating in Penn

State’s intercollegiate Division I football program giving rise to a “special

relationship” recognized in Kleinknecht v. Gettysburg Coll., 989 F.2d 1360 (3d Cir.

1993). Section IV(E)(1)(v) of this submission addresses in significant detail facts

which support a finding that the affirmative conduct of the Penn State defendants

created a “special relationship” between the plaintiff and the Penn State defendants

recognized in Feleccia v. Lackawanna College, 215 A.3d 3 (Pa. 2019). The plaintiff

incorporates the argument herein.

      In Toney v. Chester Cty. Hospital, 614 Pa. 98, 36 A.3d 83 (Pa. 2011), the

Pennsylvania Supreme Court extended liability for the tort of negligent infliction of

emotional distress to cases where a special relationship existed and where it was

foreseeable that a potential for deep emotional harm to result in the event of a breach

of the relevant duty.56 Drawing on its judicial experience and common sense it is

reasonable for this Court to determine that the “special relationship” and the

expectations associated with it created by the affirmative conduct of the Penn State

defendants gives rise to a potential for deep emotional harm in the event of a breach




55 Feleccia v. Lackawanna Coll., 215 A.3d 3, 15 (Pa. 2019)

                                          39
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 46 of 49




sufficient to establish negligent infliction of emotional distress liability. Here, the

plaintiff was being physically and emotionally abused with humiliating and sexually

demeaning abusive behavior by teammates, occurring repeatedly, in a captive setting,

where the Penn State defendants required that the plaintiff be. There is no question it

was foreseeable that the Penn State defendants’ failure to protect the plaintiff, who

was unable to protect himself, from the continued and prolonged abuse, would result

in severe emotional disturbance. Here, even worse, the pleading asserts not only did

the Penn State defendants fail to take reasonable measures to protect the plaintiff, but

retaliated against him when he turned to them for help and reported the behavior.

The TAC permits the reasonable inference that Penn State defendants owed the

plaintiff an implied duty to care for his emotional well-being arising from a special

relationship and it was foreseeable that a breach of that duty could result in severe

emotional disturbance causing compensable injuries to plaintiff.


             3.     Plaintiff Suffered Legitimate Severe Emotional Distress

             Discussing the elements of a Negligent Infliction of Emotional Distress

cause of action the Supreme Court of Pennsylvania expressed:57

             “A plaintiff asserting a special relationship NIED cause of action
             absent physical injury, however, must still demonstrate the

56 Toney v. Chester Cty. Hosp., 614 Pa. 98, 117-18, 36 A.3d 83, 95-96 (Pa. 2011)
[Holding that a doctor obstetrician-patient relationship was a qualifying relationship
giving rise to negligent infliction of emotional distress liability]
57 Toney v. Chester Cty. Hosp., 614 Pa. 98, 123, 36 A.3d 83, 99 (2011)

                                          40
      Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 47 of 49




             genuineness of the alleged emotional distress, in part, by proving
             the element of causation.”

      In Toney, the Pennsylvania Supreme Court relieved a plaintiff asserting a

special relationship Negligent Infliction of Emotional Distress cause of action of the

requirement to plead and prove physical impact or physical injury as an element of the

tort.58 The Pennsylvania Supreme Court provided however, to prevail on a Negligent

Infliction of Emotional Distress claim the plaintiff must demonstrate a legitimate

severe emotional distress and a causal nexus between the negligent action at issue and

alleged distress.59

      Paragraphs 239 and 243 (misnumbered 227 and 231) of the TAC state that as

a direct result of the Penn State defendant’s failure to take reasonable corrective

measure to protect the plaintiff from the abusive misconduct of teammates he

suffered physical pain, hair loss, discomfort, trauma, humiliation, embarrassment,

emotional distress, sleeplessness, anxiety, inability to perform simple activities of

daily living, depression characterized by feelings of despair, hopelessness,

despondency and loss of life’s pleasures. Paragraphs 339 – 342 (misnumbered 327 -

330) of the TAC state that as a direct result of the Penn State defendants’ failure to

protect the plaintiff he suffered fear, anxiety, panic emotional trauma, emotional

distress, grief, and fright to a degree that no reasonable person should be expected to


58 Id. at 614 Pa. 98, 123, 36 A.3d 83, 99
59 Id.

                                            41
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 48 of 49




endure, illness and bodily harm. Paragraph 240 (misnumbered 228) of the TAC states

describe as a direct of the Penn State defendants’ breach of duty and retaliation the

plaintiff underwent outpatient healthcare, and medical evaluations and may require

other medical attention into the future. Any suggestion that the TAC does not contain

well plead facts to establish a facially plausible claim that the plaintiff suffered a

legitimate severe emotional distress which was causally related to the Penn State

defendants’ breach of duty of care owed to the plaintiff is simply without foundation

and disregards well plead facts.



V.    CONCLUSION

      For the foregoing reasons and any others which may arise pending a hearing on

this matter, plaintiff respectfully requests that this Honorable Court enter its order

denying defendants The Pennsylvania State University and James Franklin’s Motion

to Dismiss pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure.




                                         42
     Case 4:20-cv-00064-MWB Document 72-1 Filed 12/04/20 Page 49 of 49




                          By:   /s/ Steven F. Marino
                                Steven F. Marino, Esquire
                                PA Attorney I.D. No. 53034
                                Joseph Auddino, Esquire
                                PA Attorney I.D. No. 316752
                                MARINO ASSOCIATES
                                301 Wharton Street
                                Philadelphia, PA 19147
                                Telephone: (215) 462-3200
                                Telecopier: (215) 462-4763
                                smarino@marinoassociates.net
                                jauddino@marinoassociates.net

Dated: December 4, 2020         Attorneys for Plaintiff




                                        43
